             IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                  DIVISION OF ST. THOMAS AND ST. JOHN

MILLENTINE COATES,                 )
                                   )
                 Plaintiff,        )
                                   )
                 v.                )     Civil No. 2018-35
                                   )
FORD MOTOR COMPANY and XYZ         )
CORPORATION,                       )
                                   )
                 Defendants.       )
                                   )

ATTORNEYS:

Robert L. King
The King Law Firm, P.C.
St. Thomas, U.S.V.I.
     For Millentine Coates,

Daryl C. Barnes
Paul R. Neil
Barnes & Neil, LLP
Christiansted, U.S.V.I.
Courtney M. King
Scott A. Richman
Jessica M. Kennedy
McDonald Toole Wiggins P.A.
Orlando, FL
     For Ford Motor Company.

                                 ORDER
GÓMEZ, J.

      Before the Court is the motion of Ford Motor Company

(“Ford”) to dismiss all claims against it pursuant to Federal

Rule of Civil Procedure 12(b)(2). A brief outline of the

relevant procedural history is necessary before the Court can

address Ford’s motion to dismiss.
Coates v. Ford Motor Company
Civil No. 2018–35
Order
Page 2

      On March 12, 2018, Coates filed a complaint against Ford

and XYZ Corporation in the Superior Court of the Virgin Islands.

On June 6, 2018, Ford removed the action to this Court. On June

27, 2018, Ford moved to dismiss Coates’s complaint for lack of

personal jurisdiction. On June 28, 2018, Ford refiled its motion

to dismiss. On August 20, 2018, Coates filed a motion to amend

her complaint, which the Magistrate Judge granted. On September

20, 2018, Coates filed an amended complaint. Since then, Ford

has filed a renewed motion to dismiss for want of personal

jurisdiction. That renewed motion is directed at the amended

complaint.

      In light of that procedural history, as a threshold matter,

the Court must determine which complaint in this matter is

operative.

      Federal Rule of Civil Procedure 15 (“Rule 15”) governs the

amendment of complaints. Rule 15, in relevant part, states:

      (1) Amending as a Matter of Course. A party may amend
      its pleading once as a matter of course within:

      (B) . . . 21 days after service of a responsive
      pleading or 21 days after service of a motion under
      Rule 12(b), (e), or (f), whichever is earlier.

      (2) Other Amendments. In all other cases, a party may
      amend its pleading only with the opposing party's
      written consent or the court's leave. The court should
      freely give leave when justice so requires.

Fed. R. Civ. P. 15(a).
Coates v. Ford Motor Company
Civil No. 2018–35
Order
Page 3

      Here, Coates moved for leave to file an amended complaint

after Ford filed its motion to dismiss. The Magistrate Judge

granted Coates’s motion. On September 20, 2018, Coates filed her

amended complaint. As such, the amended complaint was properly

filed with leave of Court. Thus, as of September 20, 2018, the

amended complaint became the operative complaint.

      Where, as here, a defendant files a motion to dismiss and

the plaintiff subsequently properly files an amended complaint,

that subsequent pleading is operative and “render[s] moot [the]

defendant[’s] motion[] to dismiss.” See Merritt v. Fogel, 349

Fed. App’x 742, 745 (3d Cir. 2009).

      The premises considered, it is hereby

      ORDERED that Ford’s motions to dismiss, ECF No. 5 and ECF

No. 6, are MOOT.




                                      S\
                                           Curtis V. Gómez
                                           District Judge
